Exhibit 10.2

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this “Security
Agreement”) is entered into as of July 23, 2018, by and among MIMECAST UK
LIMITED, a limited company organized under the laws of England and Wales
(“Mimecast UK”), the other parties identified as “Grantors” on the signature
pages hereto and such other parties that may become Grantors hereunder after the
date hereof (together with the Mimecast UK, each individually a “Grantor”, and
collectively, the “Grantors”), and JPMorgan Chase Bank, N.A., in its capacity as
administrative agent (the “Administrative Agent”) for the Lenders party to the
Credit Agreement referred to below.

PRELIMINARY STATEMENT

The Grantors, the Administrative Agent and the Lenders are entering into a
Credit Agreement dated as of the date hereof (as it may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). The Grantors are entering into this Security Agreement in
order to induce the Lenders to enter into and extend credit to Mimecast Limited,
a public company organized under the laws of the Bailiwick of Jersey (the
“Borrower”) under the Credit Agreement and to secure the Secured Obligations
that each Grantor that is a Loan Guarantor has agreed to guarantee pursuant to
Article X of the Credit Agreement.

ACCORDINGLY, each Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Terms Defined in Credit Agreement. All capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.

1.2 Terms Defined in UCC. Terms defined in Article 8 or 9 of the UCC which are
not otherwise defined in this Security Agreement are used herein as defined in
the UCC.

1.3 Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the first paragraph hereof and in
the Preliminary Statement, the following terms shall have the following
meanings:

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Collateral” shall have the meaning set forth in Article II.

“Commercial Tort Claim” shall have the meaning set forth in Article 9 of the
UCC.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.



--------------------------------------------------------------------------------

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Grantor, a
banking institution holding such Grantor’s funds, and the Administrative Agent
with respect to collection and control of all deposits and balances held in a
U.S. deposit account maintained by such Grantor with such banking institution.

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Documents” shall have the meaning set forth in Article 9 of the UCC.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Excluded Accounts” shall mean any of the following: as long as the following
bank deposit accounts are used solely for such purposes, any payroll and other
employee wage and benefit account, any withholding tax account and/or sales tax
account, any escrow account and any fiduciary or trust account.

“Excluded Property” means, collectively, with respect to any Grantor:

(a) (i) any fee-owned real property with a fair market value (as reasonably
determined by the Borrower) of less than $5,000,000 and (ii) any leasehold
interest in real property;

(b) motor vehicles, aircraft and other assets registered under or subject to a
certificate of title, except to the extent a security interest therein can be
perfected by the filing of a financing statement;

(c) governmental licenses or state or local franchises, charters and
authorizations and any other property and assets to the extent that the
Administrative Agent may not validly possess a security interest therein under
applicable laws (including, without limitation, rules and regulations of any
governmental authority or agency) or the pledge or creation of a security
interest which would require governmental consent, approval, license or
authorization (to the extent such consent, approval, license or authorization
has not been obtained), other than to the extent such prohibition or limitation
is rendered ineffective under the UCC or other applicable law notwithstanding
such prohibition or restriction;

(d) any particular asset or right under contract, if the pledge thereof or the
security interest therein is prohibited or restricted by applicable law, rule or
regulation (including any requirement thereunder to obtain the consent of any
governmental or regulatory authority) or third party (to the extent such consent
has not been obtained)), other than to the extent such prohibition or
restriction is rendered ineffective under the UCC or other applicable law
notwithstanding such prohibition or restriction;

(e) any lease, license or agreement or any property subject to a purchase money
security interest, capital lease obligations or similar arrangement, in each
case permitted under the Credit Agreement and, to the extent the grant of a
security interest therein would violate or invalidate

 

2



--------------------------------------------------------------------------------

such lease, license or agreement or purchase money or similar arrangement or
create a right of termination in favor of any other party thereto after giving
effect to the applicable anti-assignment provisions of the UCC or other
applicable law, other than the proceeds and receivables thereof, the assignment
of which is expressly deemed effective under the UCC or other applicable law
notwithstanding such prohibition;

(f) [reserved];

(g) letter of credit rights, except to the extent constituting support
obligations for other Collateral as to which perfection of the security interest
in such other Collateral is accomplished solely by the filing of a UCC financing
statement (it being understood that no actions shall be required to perfect a
security interest in letter of credit rights, other than the filing of a UCC
financing statement);

(h) any Excluded Account described in clause (A) of the definition thereof and
any Commercial Tort Claims with a value equal to or less than $2,500,000;

(i) any “intent-to-use” application for registration of a Trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, to the extent, if any, that, and during the period, if any, in
which the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law;

(j) (i) Equity Interests in any non-wholly owned Subsidiaries, but only to the
extent that (x) the organizational documents or other agreements with other
equity holders of such non-wholly owned Subsidiaries restrict or do not permit
the pledge of such Equity Interests, or (y) the pledge of such Equity Interests
(including any exercise of remedies) would result in a change of control,
repurchase obligation or other material adverse consequence to the Borrower or
its Subsidiaries, (ii) Equity Interests in any person other than Subsidiaries
except to the extent a security interest therein can be perfected by the filing
of a financing statement, and (iii) Margin Stock (collectively, “Excluded Equity
Interests”); and

(k) any assets in circumstances where the costs or other consequences (including
any material adverse tax consequences) of obtaining a security interest in such
assets, including, without limitation, the cost of title insurance, surveys or
flood insurance (if necessary), would be excessive in light of the practical
benefit to the Lenders to be afforded thereby (as reasonably determined by the
Borrower and the Administrative Agent).

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

 

3



--------------------------------------------------------------------------------

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, Trademarks or any other
intellectual property, (b) all income, royalties, damages, claims, and payments
now or hereafter due or payable under and with respect thereto, including,
without limitation, damages and payments for past and future breaches thereof,
and (c) all rights to sue for past, present, and future breaches thereof.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications, and
design registrations and applications; (b) all inventions, designs and
improvements described and claimed therein; (c) all reissues, divisions,
continuations, renewals, extensions, and continuations-in-part thereof; (d) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future infringements thereof; (e) all rights to sue for
past, present, and future infringements thereof; and (f) all rights
corresponding to any of the foregoing throughout the world.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of each Grantor (other than Excluded Property), whether or not
physically delivered to the Administrative Agent pursuant to this Security
Agreement.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Equity Interest constituting Collateral, any right to receive
an Equity Interest and any right to receive earnings, in which such Grantor now
has or hereafter acquires any right, issued by an issuer of such Equity Interest
(in each case other than Excluded Property).

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, domain names, and trade styles and the
registrations and applications for registration thereof and the goodwill of the
business symbolized by the foregoing; (b) all licenses of the foregoing, whether
as licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements, dilutions or violations thereof; (e) all rights to sue
for past, present, and future infringements, dilutions or violations of the
foregoing, including the right to settle suits involving claims and demands for
royalties owing; and (f) all rights corresponding to any of the foregoing
throughout the world.

 

4



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any Lender’s
Lien on any Collateral.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, collaterally assigns and grants to the
Administrative Agent, on behalf of and for the benefit of the Secured Parties, a
security interest in all of its right, title and interest in, to and under the
following personal property, whether now existing, or hereafter acquired by or
arising in favor of such Grantor (including under any trade name or derivations
thereof), and regardless of where located (all of which will be collectively
referred to as the “Collateral”), including:

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Copyrights, Patents, Trademarks, other intellectual property and
Licenses;

(iv) all Documents;

(v) all Equipment;

(vi) all Fixtures;

(vii) all General Intangibles;

(viii) all Goods;

(ix) all Instruments;

(x) all Inventory;

(xi) all Investment Property;

(xii) all cash or cash equivalents;

(xiii) all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;

(xiv) all Deposit Accounts with any bank or other financial institution;

(xv) the Commercial Tort Claims described on Exhibit F, as supplemented pursuant
to Section 4.7;

(xvii) whether or not constituting General Intangibles or Investment Property
from time to time, all of each Grantor’s rights and interests in and to each
limited liability company (each, an “LLC”), including without limitation all of
each Grantor’s limited liability company interests in each LLC and its other
membership rights in each LLC, all of each Grantor’s rights to participate

 

5



--------------------------------------------------------------------------------

in the management of the business and affairs of each LLC or otherwise control
each LLC, including all voting rights of each Grantor in each LLC, and all of
each Grantor’s rights and status as a “member” (as such term is defined in the
applicable limited liability company act) in or of each LLC; and

(xviii) all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;

to secure the prompt and complete payment and performance of the Secured
Obligations. Notwithstanding anything to the contrary contained herein, (i) the
security interests granted under this Security Agreement shall not extend to any
Excluded Property, (ii) no control agreements and perfection by “control” or
possession shall be required hereunder with respect to any Collateral (other
than delivery of Instruments, and of certificated Equity Interests that
constitute Pledged Collateral to the extent required by Article IV), and
(iii) no actions in any non-U.S. jurisdiction or required by the laws of any
non-U.S. jurisdiction, excluding the United Kingdom (the “U.K.), the Bailiwick
of Jersey (“Jersey”) and any other Specified Jurisdiction and the European
Patent Office and the European Union Intellectual Property Office with respect
to intellectual property filed therein, shall be required (but may be agreed to
by the Loan Parties in their sole discretion) in order to create any security
interests in assets located or titled outside of the U.S., the U.K., Jersey or
any other Specified Jurisdiction and the European Patent Office and the European
Union Intellectual Property Office with respect to intellectual property filed
therein or to perfect such security interests, including any intellectual
property registered in any jurisdiction outside of the U.S., the U.K., Jersey,
the European Patent Office and the European Union Intellectual Property Office
or any other Specified Jurisdiction (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any
jurisdiction outside of the U.S., the U.K., Jersey or any other Specified
Jurisdiction).

Notwithstanding anything to the contrary in this Agreement, the parties hereto
agree that (a) with respect to the Mimecast UK, Collateral shall be limited to
now owned or hereafter acquired (i) Capital Stock of Mimecast North America,
Inc., including the Equity Interests listed on Exhibit D hereto, (ii) all
certificates and instruments representing such Capital Stock, (iii) any other
Investment Property located in the United States, any state thereof or the
District of Columbia, (iv) and all Dividends and Distributions in respect
thereof, (v) all rights relating thereto or arising thereunder and (vi) all
proceeds thereof (collectively the “Mimecast UK Collateral”) and (b) the
representations, warranties and covenants set forth herein shall apply to
Mimecast UK only with respect to the respective Mimecast UK Collateral.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Secured Parties that:

3.1 Title, Authorization, Validity, Enforceability, Perfection and Priority.
Such Grantor has good and valid rights in or the power to transfer the
Collateral and title to the Collateral with respect to which it has purported to
grant a security interest hereunder, free and clear of all Liens except for
Liens permitted under Section 6.02 of the Credit Agreement, and has all
requisite power and authority to grant

 

6



--------------------------------------------------------------------------------

to the Administrative Agent the security interest in the Collateral pursuant
hereto. The execution and delivery by such Grantor of this Security Agreement
has been duly authorized by all necessary organizational and, if required,
stockholder or other equity holder action, and this Security Agreement
constitutes a legal, valid and binding obligation of such Grantor and creates a
security interest which is enforceable against such Grantor in all Collateral it
now owns or hereafter acquires, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. Upon and by virtue of the filing of financing
statements in the appropriate offices against such Grantor in the jurisdictions
listed on Exhibit E, the Administrative Agent will have a fully perfected first
priority security interest in that Collateral in which a security interest may
be perfected by filing, subject only to Liens permitted under Section 6.02 of
the Credit Agreement.

3.2 Type and Jurisdiction of Organization, Organizational and Identification
Numbers. As of the Effective Date, the type of entity of such Grantor, its
jurisdiction of organization, the organizational number issued to it by its
jurisdiction of organization and its federal employer identification number are
set forth on the Perfection Certificate.

3.3 Principal Location. As of the Effective Date, such Grantor’s mailing address
and the location of its place of business (if it has only one) or its chief
executive office (if it has more than one place of business), are disclosed in
the Perfection Certificate; such Grantor has no other places of business except
those set forth in the Perfection Certificate.

3.4 Collateral Locations. As of the Effective Date, all of such Grantor’s
locations where Collateral is located, or where its books and records concerning
the Collateral (other than mobile equipment in the possession of such Grantor’s
employees or agents or inventory in transit) are located, are listed on the
Perfection Certificate. As of the Effective Date, all of said locations are
leased by such Grantor except for locations (i) which are owned by such Grantor
and designated in the Perfection Certificate and (ii) at which Inventory is held
in a public warehouse or is otherwise held by a bailee or on consignment as
designated in the Perfection Certificate.

3.5 Deposit Accounts. As of the Effective Date, all of such Grantor’s Deposit
Accounts are listed on Exhibit A.

3.6 Exact Names. As of the Effective Date, such Grantor’s name in which it has
executed this Security Agreement is the exact name as it appears in its
organizational documents, as amended, as filed with its jurisdiction of
organization. Except as set forth on the Perfection Certificate, such Grantor
has not, during the past five years, been known by or used any other corporate
or fictitious name, or been a party to any merger or consolidation, or been a
party to any acquisition.

3.7 Letter-of-Credit Rights and Chattel Paper. Exhibit B lists all
Letter-of-Credit Rights and Chattel Paper of such Grantor. When financing
statements have been filed in the appropriate offices against such Grantor in
the locations listed on Exhibit E, the Administrative Agent will have a fully
perfected first priority security interest in the Collateral listed on Exhibit
B, subject only to Liens permitted under Section 6.02 of the Credit Agreement.

3.8 Accounts and Chattel Paper.

(a) The names of the obligors, amounts owing, due dates and other information
with respect to the Accounts and Chattel Paper of each Grantor are and will be
correctly stated in all records of such Grantor relating thereto and in all
invoices with respect thereto in all material respects.

 

7



--------------------------------------------------------------------------------

(b) With respect to each Grantor’s Accounts, (i) all Accounts represent bona
fide sales of Inventory or rendering of services to Account Debtors in the
ordinary course of such Grantor’s business and are not evidenced by a judgment,
Instrument or Chattel Paper; (ii) except for those provided by applicable law or
which are not material, there are no setoffs, claims or disputes existing or
asserted with respect thereto, and such Grantor has not made any agreement with
any Account Debtor for any extension of time for the payment thereof, any
compromise or settlement for less than the full amount thereof, any release of
any Account Debtor from liability therefor, or any deduction therefrom except a
discount or allowance allowed by such Grantor in the ordinary course of its
business for prompt payment; (iii) to such Grantor’s knowledge, there are no
facts, events or occurrences which in any way impair the validity or
enforceability thereof or could reasonably be expected to reduce the amount
payable thereunder as shown on such Grantor’s books and records and any invoices
and statements with respect thereto; (iv) such Grantor has not received any
notice of proceedings or actions which are threatened or pending against any
Account Debtor which might result in any material adverse change in such Account
Debtor’s financial condition; and (v) such Grantor has no knowledge that any
Account Debtor has become insolvent or is generally unable to pay its debts as
they become due in the ordinary course of business.

(c) In addition, with respect to all Accounts of each Grantor, (i) the amounts
shown on all invoices and statements with respect thereto are actually and
absolutely owing to such Grantor as indicated thereon and are not in any way
contingent, and (ii) to such Grantor’s knowledge, all Account Debtors have the
capacity to contract.

3.9 Inventory. With respect to any Inventory of a Grantor, (a) as of the
Effective Date such Inventory (other than Inventory in transit) is located at
one of such Grantor’s locations set forth on the Perfection Certificate, (b) no
Inventory (other than Inventory in transit) is now, or shall at any time or
times hereafter be stored at any other location except as permitted by
Section 4.1(d), and (c) such Grantor has good and merchantable title to such
Inventory and such Inventory is not subject to any Lien or security interest or
document whatsoever except for the security interest granted to the
Administrative Agent hereunder, for the benefit of the Secured Parties, and
Liens permitted under Section 6.02 of the Credit Agreement.

3.10 Intellectual Property. Such Grantor does not have any interest in, or title
to, any Patent, Trademark or Copyright that constitutes registered intellectual
property (or an application therefor or a license thereof) except as set forth
in Exhibit C; and provided further that the Grantors are not listing licenses of
commercially available “off-the-shelf” software and similar products that are
used in the business. This Security Agreement is effective to create a valid and
continuing Lien and, upon filing of appropriate financing statements in the
offices listed on Exhibit E and this Security Agreement or the Trademark
Security Agreement or the Patent Security Agreement or the Copyright Security
Agreement with the United States Copyright Office and the United States Patent
and Trademark Office, and appropriate documents with any similar intellectual
property registries or offices in the U.K., Jersey or any other Specified
Jurisdiction and the European Patent Office and the European Union Intellectual
Property Office with respect to intellectual property filed therein, as
applicable, fully perfected first priority security interests in favor of the
Administrative Agent on such Grantor’s Patents, Trademarks and Copyrights
(subject to Liens permitted under Section 6.02 of the Credit Agreement) arising
under the laws of the U.S., the U.K., Jersey and any other Specified
Jurisdiction, and such perfected security interests are enforceable as such as
against any and all creditors of and purchasers from such Grantor (other than
filings which would be required in any non-U.S. jurisdiction other than the
U.K., Jersey and any other Specified Jurisdiction).

3.11 Filing Requirements. None of the Collateral is of a type for which security
interests or liens may be perfected by filing under any federal statute except
for Patents, Trademarks and Copyrights held by such Grantor and described in
Exhibit C.

 

8



--------------------------------------------------------------------------------

3.12 No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated (by a filing authorized by the secured party in
respect thereof) naming such Grantor as debtor has been filed or is of record in
any jurisdiction except for financing statements or security agreements
(a) naming the Administrative Agent on behalf of the Secured Parties as the
secured party and (b) with respect to Liens permitted under Section 6.02 of the
Credit Agreement.

3.13 Pledged Collateral.

(a) Exhibit D, as updated from time to time, sets forth a complete and accurate
list of all of the Pledged Collateral. The applicable Grantor is the direct,
sole beneficial owner and sole holder of record of the Pledged Collateral listed
on Exhibit D as being owned by it, free and clear of any Liens, except for the
security interest granted to the Administrative Agent for the benefit of the
Secured Parties hereunder and Liens permitted under Section 6.02 of the Credit
Agreement. Such Grantor further represents and warrants that (i) all Pledged
Collateral constituting an Equity Interest owned by it has been (to the extent
such concepts are relevant with respect to such Pledged Collateral) duly
authorized, validly issued, are fully paid and non-assessable, (ii) with respect
to any certificates delivered to the Administrative Agent representing an Equity
Interest, either such certificates are Securities as defined in Article 8 of the
UCC as a result of actions by the issuer or otherwise, or, if such certificates
are not Securities, such Grantor has so informed the Administrative Agent so
that the Administrative Agent may take steps to perfect its security interest
therein as a General Intangible and (iii) all Pledged Collateral which
represents Indebtedness owed to any Grantor has been duly authorized,
authenticated or issued and delivered by the issuer of such Indebtedness, is the
legal, valid and binding obligation of such issuer and, to the knowledge of the
Grantors, such issuer is not in material default thereunder.

(b) In addition, (i) none of the Pledged Collateral has been issued or
transferred in violation of the securities registration, securities disclosure
or similar laws of any jurisdiction to which such issuance or transfer may be
subject, (ii) no options, warrants, calls or commitments of any character
whatsoever (A) exist relating to the Pledged Collateral or (B) obligate the
issuer of any Equity Interest included in the Pledged Collateral to issue
additional Equity Interests, and (iii) no consent, approval, authorization, or
other action by, and no giving of notice, filing with, any governmental
authority or any other Person is required for the pledge by any Grantor of the
Pledged Collateral pursuant to this Security Agreement or for the execution,
delivery and performance of this Security Agreement by such Grantor, or for the
exercise by the Administrative Agent of the voting or other rights provided for
in this Security Agreement or for the remedies in respect of the Pledged
Collateral pursuant to this Security Agreement, except as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally.

(c) Except as set forth in Exhibit D, such Grantor owns 100% of the issued and
outstanding Equity Interests owned by it which constitute Pledged Collateral and
none of the Pledged Collateral which represents Indebtedness owed to any Grantor
is subordinated in right of payment to other Indebtedness or subject to the
terms of an indenture.

ARTICLE IV

COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:

 

9



--------------------------------------------------------------------------------

4.1 General.

(a) Collateral Records. Each Grantor will maintain complete and accurate proper
books and records with respect to such Grantor’s Collateral and furnish to the
Administrative Agent such information relating to the Collateral as the
Administrative Agent shall from time to time reasonably request and to the
extent reasonably available to the Grantor; provided, no Grantor will be
required to disclose or deliver information (i) in respect of which disclosure
to the Administrative Agent or any Lender (or their respective representatives
or contractors) is prohibited by any law or any binding agreement or (ii) that
is subject to attorney-client privilege or constitutes attorney work product.

(b) Authorization to File Financing Statements; Ratification. Each Grantor
hereby authorizes the Administrative Agent to file, and if reasonably requested
will deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be reasonably
requested by the Administrative Agent in order to maintain a first priority
perfected security interest (subject to Liens permitted under Section 6.02 of
the Credit Agreement) in and, if applicable, Control of, the Collateral. Any
financing statement filed by the Administrative Agent may be filed in any filing
office in any UCC jurisdiction and may (i) indicate the Collateral (1) as all
assets of such Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC of such jurisdiction, or (2) by any other description which
reasonably approximates the description contained in this Security Agreement,
and (ii) contain any other information required by part 5 of Article 9 of the
UCC for the sufficiency or filing office acceptance of any financing statement
or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates. Such
Grantor also agrees to furnish any such information described in the foregoing
sentence to the Administrative Agent promptly upon request.

The Administrative Agent is authorized to file with the United States Patent and
Trademark Office and the United States Copyright office (or any similar office
in the U.K., Jersey or any other Specified Jurisdiction and the European Patent
Office and the European Union Intellectual Property Office with respect to
intellectual property filed therein) such documents as may be necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest in the Intellectual Property of each Grantor in
which a security interest has been granted by each Grantor, to the extent
permitted under applicable law, with or without the signature of any Grantor,
and naming any Grantor as a debtor and the Administrative Agent as secured
party.

(c) Further Assurances. Such Grantor will, if so requested by the Administrative
Agent, furnish to the Administrative Agent, statements and schedules further
identifying and describing the Collateral and such other reports and information
in connection with the Collateral as the Administrative Agent may reasonably
request, all in such detail as the Administrative Agent may reasonably request;
provided that such reports or information shall be required only to the extent
they are reasonably available without undue burden to such Grantor. Such Grantor
also agrees to take any and all commercially reasonable actions which are
necessary to defend title to the Collateral against all persons and to defend
the security interest of the Administrative Agent in the Collateral and the
priority thereof against any Lien other than Liens permitted under Section 6.02
of the Credit Agreement; provided, however, that notwithstanding any provision
contained herein or in any other Loan Document, the Grantors shall not be
obligated to take any action in any jurisdiction outside of the U.S., the U.K.,
Jersey or any other Specified Jurisdiction, except for the European Patent
Office and the European Union Intellectual Property Office with respect to
intellectual property filed therein and trademark registrations or applications
in the U.S., the U.K, Jersey, the European Union Intellectual Property Office or
any other Specified Jurisdiction based on an international trademark application
filed with the World Intellectual Property Organization.

 

10



--------------------------------------------------------------------------------

(d) Locations. Such Grantor will not (i) maintain any Collateral (other than
mobile equipment in the possession of its employees or agents or inventory in
transit) with a value individually or in the aggregate in excess of $1,000,000
at any location other than those locations listed on the Perfection Certificate
or disclosed to Administrative Agent pursuant to clause (ii) of this Section,
(ii) otherwise change, or add to, such locations except as permitted pursuant to
the Credit Agreement and with prompt notice to the Administrative Agent, or
(iii) change its principal place of business or chief executive office from the
location identified on the Perfection Certificate, other than as permitted by
the Credit Agreement and hereunder.

4.2 Inventory and Equipment.

(a) Maintenance of Goods. Such Grantor will do all things reasonably necessary
to maintain, preserve, protect and keep the Inventory and the Equipment in good
repair and working and saleable condition, except for damaged or defective goods
arising in the ordinary course of such Grantor’s business, casualty damage and
except for ordinary wear and tear in respect of the Equipment.

(b) Equipment. Such Grantor shall not permit any Equipment with a value in
excess, individually or in the aggregate, of $1,000,000 to become a fixture with
respect to real property or to become an accession with respect to other
personal property with respect to which real or personal property the
Administrative Agent does not have a Lien.

4.3 Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) deliver to the Administrative Agent upon execution of this
Security Agreement the originals of all Chattel Paper, Securities and
Instruments (other than, for the avoidance of doubt, checks or other instruments
for deposit in the ordinary course of its business) constituting Collateral (if
any then exist), together with undated powers (or other documents of transfer
reasonably acceptable to the Administrative Agent) endorsed in blank by the
applicable Grantor, (b) hold in trust for the Administrative Agent upon receipt
and immediately thereafter deliver to the Administrative Agent any Chattel
Paper, Securities and Instruments (other than, for the avoidance of doubt,
checks or other instruments for deposit in the ordinary course of its business)
constituting Collateral, together with undated powers (or other documents of
transfer reasonably acceptable to the Administrative Agent) endorsed in blank by
the applicable Grantor, (c) upon the Administrative Agent’s request, deliver to
the Administrative Agent (and thereafter hold in trust for the Administrative
Agent upon receipt and immediately deliver to the Administrative Agent) any
Document evidencing or constituting Collateral, and (d) promptly upon the
Administrative Agent’s request, deliver to the Administrative Agent a duly
executed amendment to this Security Agreement, in the form of Exhibit G hereto
(the “Amendment”), pursuant to which such Grantor will pledge such additional
Collateral. The Grantors hereby authorize the Administrative Agent to attach
each Amendment to this Security Agreement and agree that all additional
Collateral set forth in such Amendments shall be considered to be part of the
Collateral.

4.4 Uncertificated Pledged Collateral. Such Grantor will use commercially
reasonable efforts to cause the appropriate issuers (and, if held with a
securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral not represented by certificates
to mark their books and records with the numbers and face amounts of all such
uncertificated securities or other types of Pledged Collateral not represented
by certificates and all rollovers and replacements therefor to reflect the Lien
of the Administrative Agent granted pursuant to this Security Agreement. Such
Grantor will use commercially reasonable efforts to cause (a) the issuers of
uncertificated securities which are Pledged Collateral and (b) any securities
intermediary which is the holder of any Pledged Collateral, to cause the
Administrative Agent to have and retain Control over such Pledged Collateral.

 

11



--------------------------------------------------------------------------------

4.5 Pledged Collateral.

(a) Registration of Pledged Collateral. Upon the occurrence and during the
continuance of an Event of Default, such Grantor will permit any registerable
Pledged Collateral to be registered in the name of the Administrative Agent or
its nominee at any time at the option of the Required Lenders.

(b) Exercise of Rights in Pledged Collateral.

(i) Without in any way limiting the foregoing and subject to clause (ii) below,
such Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral for all purposes not materially inconsistent
with this Security Agreement, the Credit Agreement or any other Loan Document;
provided, that no vote or other right shall be exercised or action taken which
would have the effect of materially impairing the rights of the Administrative
Agent in respect of the Pledged Collateral.

(ii) Following notice from the Administrative Agent of its intention to exercise
such right, such Grantor will permit the Administrative Agent or its nominee at
any time after the occurrence and during the continuance of an Event of Default,
to exercise all voting rights or other rights relating to the Pledged
Collateral, including, without limitation, exchange, subscription or any other
rights, privileges, or options pertaining to any Equity Interest or Investment
Property constituting Pledged Collateral as if it were the absolute owner
thereof.

(iii) Such Grantor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Pledged Collateral to the
extent not in violation of the Credit Agreement. Notwithstanding the foregoing,
if a Grantor receives dividends or distributions that are other than cash, such
other property shall become Pledged Collateral hereunder, and shall be subject
to the requirements (including baskets for permitted dispositions) set forth in
this Agreement and in the Credit Agreement.

(iv) During the continuance of an Event of Default, all distributions in respect
of any Pledged Collateral, whenever paid or made during the continuance thereof,
shall, upon the written request of the Administrative Agent, be delivered to the
Administrative Agent to hold as Pledged Collateral and shall, if received by
such Grantor, be received in trust for the benefit of the Administrative Agent,
be segregated from the other property or funds of such Grantor, and shall, upon
the written request of the Administrative Agent, be forthwith delivered to the
Administrative Agent as Pledged Collateral in the same form as so received (with
any necessary endorsement).

(c) Interests in Limited Liability Companies and Limited Partnerships. Except
(x) as set forth on Exhibit D with respect to Pledged Collateral constituting
certificated Equity Interests in any limited liability company or a limited
partnership and delivered to the Administrative Agent hereunder and (y) with
respect to any Pledged Collateral constituting certificated Equity Interests in
any limited liability company or a limited partnership and delivered to the
Administrative Agent hereunder after the Closing Date immediately upon
certificating such Equity Interests and opting into Article 8 of the UCC or
acquiring any such certificated Equity Interests, none of the Pledged Collateral
constituting Equity Interests in any limited liability company or a limited
partnership shall at any time constitute a Security governed by Article 8 of the
UCC of the applicable jurisdiction.

4.6 Intellectual Property.

(a) Such Grantor will use its commercially reasonable efforts to secure all
consents and approvals necessary or appropriate for the collateral assignment to
the Administrative Agent of any License that is material to its business and is
held by such Grantor and to enforce the security interests granted hereunder.
The parties acknowledge that the Grantors have licenses to certain commercially
available “off-the-shelf” software and similar products and will not be required
to obtain consents or approvals with respect to such licenses.

 

12



--------------------------------------------------------------------------------

(b) Such Grantor shall notify the Administrative Agent immediately if it knows
that any application or registration relating to any Patent, Trademark or
Copyright material to the business of such Grantor (now or hereafter existing)
may become abandoned or dedicated, or of any material adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) (or any similar office or court
in the U.K., Jersey or any other Specified Jurisdiction and the European Patent
Office and the European Union Intellectual Property Office with respect to
intellectual property filed therein) regarding such Grantor’s ownership of any
Patent, Trademark or Copyright material to its business, its right to register
the same, or to keep and maintain the same.

(c) Concurrently with the delivery of the certificate delivered pursuant to
Section 5.01(d) of the Credit Agreement, Grantor will give Administrative Agent
a schedule of any Patent, Trademark or Copyright registrations and applications
made within the last quarter with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in the U.S.,
the U.K., Jersey or any other Specified Jurisdiction and the European Patent
Office and the European Union Intellectual Property Office with respect to
intellectual property filed therein, and such Grantor shall execute and deliver
any and all security agreements as the Administrative Agent may request to
evidence the Administrative Agent’s first priority security interest (subject to
Lien permitted under Section 6.02 of the Credit Agreement) on such Patent,
Trademark or Copyright, and the General Intangibles of such Grantor relating
thereto or represented thereby.

(d) Such Grantor shall take all actions reasonably necessary or reasonably
requested by the Administrative Agent to maintain and pursue each application,
to obtain the relevant registration and to maintain the registration of each of
the Patents, Trademarks and Copyrights (now or hereafter existing), including
the filing of applications for renewal, affidavits of use, affidavits of
noncontestability and opposition and interference and cancellation proceedings,
unless, in each case, such Grantor shall determine that such Patent, Trademark
or Copyright is not material to the conduct of such Grantor’s business or such
action as reasonably determined by the Grantor is not in the best interest of
such Grantor.

(e) Such Grantor shall, unless it shall reasonably determine that such Patent,
Trademark or Copyright is not material to the conduct of its business or
operations or such action as reasonably determined by the Grantor is not in the
best interest of the Grantor, sue for infringement, misappropriation or dilution
and to recover any and all damages for such infringement, misappropriation or
dilution, and unless it shall reasonably determine that such Patent, Trademark
or Copyright is not material to the conduct of its business or operations or
such action as reasonably determined by the Grantor is not in the best interest
of the Grantor, shall take such other actions as the Administrative Agent shall
reasonably deem appropriate under the circumstances to protect such Patent,
Trademark or Copyright that is material to the business of the Grantor. In the
event that such Grantor institutes suit because any of the Patents, Trademarks
or Copyrights constituting Collateral is infringed upon, or misappropriated or
diluted by a third party, such Grantor shall comply with Section 4.7.

4.7 Commercial Tort Claims. Such Grantor shall promptly, and in any event within
five Business Days after the same is acquired by it, notify the Administrative
Agent of any Commercial Tort Claim in excess of $2,500,000 acquired by such
Grantor and, unless the Administrative Agent otherwise consents, such Grantor
shall enter into an amendment to this Security Agreement, in the form of Exhibit
G, granting to Administrative Agent a first priority security interest (subject
to Liens permitted under Section 6.02 of the Credit Agreement) in such
Commercial Tort Claim.

 

13



--------------------------------------------------------------------------------

4.8 Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary of a
letter of credit, such Grantor shall promptly, and in any event within five
Business Days after becoming a beneficiary, notify the Administrative Agent
thereof, and at the reasonable request of the Administrative Agent, use
commercially reasonable efforts to cause the issuer and/or confirmation bank to
(i) consent to the assignment of any Letter-of-Credit Rights to the
Administrative Agent and (ii) agree to direct all payments thereunder to a
Deposit Account at the Administrative Agent or subject to a Deposit Account
Control Agreement for application to the Secured Obligations, in accordance with
Section 2.18 of the Credit Agreement, all in form and substance reasonably
satisfactory to the Administrative Agent.

4.9 Federal, State or Municipal Claims. Such Grantor will promptly notify the
Administrative Agent of any Collateral which constitutes a claim in excess of
$2,500,000 against the United States government or any state or local government
or any instrumentality or agency thereof, the assignment of which claim is
restricted by federal, state or municipal law.

4.10 No Interference. Such Grantor agrees that it will not interfere with any
right, power and remedy of the Administrative Agent provided for in this
Security Agreement or any other Loan Document or now or hereafter existing at
law or in equity or by statute or otherwise, or the exercise or beginning of the
exercise by the Administrative Agent of any one or more of such rights, powers
or remedies.

4.11 Insurance. (a) In the event any real property constituting Collateral is
located in any area that has been designated by the Federal Emergency Management
Agency as a “Special Flood Hazard Area”, such Grantor shall purchase and
maintain flood insurance on such Collateral (including any personal property
which is located on any real property leased by such Grantor within a “Special
Flood Hazard Area”). The amount of flood insurance required by this Section
shall, at a minimum, comply with applicable law, including the Flood Disaster
Protection Act of 1973, as amended.

(b) All premiums on such insurance shall be paid when due by such Grantor, and
copies of the policies delivered to the Administrative Agent upon Administrative
Agent’s request. If such Grantor fails to obtain or maintain any insurance as
required by this Section 4.11 and Section 5.09 of the Credit Agreement, the
Administrative Agent may, following prior written notice to Borrower, and in
consultation with the Borrower, obtain such insurance at the Borrower’s expense.
By purchasing such insurance, the Administrative Agent shall not be deemed to
have waived any Default arising from such Grantor’s failure to maintain such
insurance or pay any premiums therefor.

4.12 Change of Name or Location. Such Grantor shall not (a) change its name as
it appears in official filings in the jurisdiction of its incorporation or other
organization, (b) change its chief executive office, (c) change the type of
entity that it is, (d) change its organization identification number, if any,
issued by its jurisdiction of incorporation or other organization, or (e) change
its jurisdiction of incorporation or other organization, in each case, unless
the Administrative Agent shall have received written notice of such change at
least ten Business Days’ (or such lesser period agreed to by the Administrative
Agent) after such change has occurred and such Grantor shall take any reasonable
action requested by the Administrative Agent in connection therewith to continue
the perfection and priority of any Liens in favor of the Administrative Agent,
on behalf of Secured Parties, in any Collateral; provided, that any new location
shall be in the continental U.S.

4.13 Administrative Agent’s Discretion. Notwithstanding anything to the contrary
herein, the Administrative Agent may, in its reasonable discretion, determine
that the provisions of this Article IV shall not apply to any particular
Collateral in respect of which the costs of obtaining a perfected Lien therein
is excessive in relation to the value or benefit afforded to the Secured Parties
thereby.

 

14



--------------------------------------------------------------------------------

ARTICLE V

EVENTS OF DEFAULT AND REMEDIES

5.1 Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the direction of the Required Lenders shall,
exercise any or all of the following rights and remedies:

(i) those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided, that this Section 5.1(a) shall
not be understood to limit any rights or remedies available to the Secured
Parties prior to an Event of Default;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

(iii) give notice of sole control or any other instruction where required under
any Deposit Account Control Agreement or any other control agreement with any
securities intermediary and take any action therein with respect to such
Collateral;

(iv) without notice (except as specifically provided in Section 8.1 or elsewhere
herein), demand or advertisement of any kind to such Grantor or any other
Person, peaceably enter the premises of a Grantor where any Collateral is
located (through self-help and without judicial process) to collect, receive,
assemble, process, appropriate, sell, lease, assign, grant an option or options
to purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at the applicable Grantor’s premises or elsewhere),
for cash, on credit or for future delivery without assumption of any credit
risk, and upon such other terms as the Administrative Agent may deem
commercially reasonable; and

(v) concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, exercise the voting and all other rights as a holder with
respect thereto, to collect and receive all cash dividends, interest, principal
and other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Administrative Agent was the outright owner
thereof.

(b) The Administrative Agent, on behalf of the Secured Parties, may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.

(c) The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Administrative Agent and the Secured Parties,
the whole or any part of the Collateral so sold, free of any right of equity
redemption, which equity redemption each Grantor hereby expressly releases.

 

15



--------------------------------------------------------------------------------

(d) Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Secured Parties), with respect to such appointment without prior
notice or hearing as to such appointment.

(e) If, after the Credit Agreement has terminated by its terms and all of the
Obligations (other than inchoate indemnification or reimbursement obligations or
other obligations which, by their terms, survive termination of the Loan
Documents) have been paid in full, there remain Swap Obligations outstanding,
the Required Lenders may exercise the remedies provided in this Section 5.1 upon
the occurrence of any event which would allow or require the termination or
acceleration of any Swap Obligations pursuant to the terms of the Swap
Agreement.

(f) Notwithstanding the foregoing, the Secured Parties shall not be required to
(i) make any demand upon, or pursue or exhaust any of its rights or remedies
against, any Grantor, any other obligor, guarantor, pledgor or any other Person
with respect to the payment of the Secured Obligations or to pursue or exhaust
any of its rights or remedies with respect to any Collateral therefor or any
direct or indirect guarantee thereof, (ii) marshal the Collateral or any
guarantee of the Secured Obligations or to resort to the Collateral or any such
guarantee in any particular order, or (iii) effect a public sale of any
Collateral.

(g) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with clause
(a) above. Each Grantor also acknowledges that any private sale may result in
prices and other terms less favorable to the seller than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit the applicable
Grantor or the issuer of the Pledged Collateral to register such securities for
public sale under the Securities Act of 1933, as amended, or under applicable
state securities laws, even if such Grantor and the issuer would agree to do so.

5.2 Grantors’ Obligations Upon Default. Upon the request of the Administrative
Agent after the occurrence and during the continuance of an Event of Default,
each Grantor will:

(a) assemble and make available to the Administrative Agent the Collateral and
all books and records relating thereto at any place or places specified by the
Administrative Agent and reasonably convenient to such Grantor and the
Administrative Agent, whether at such Grantor’s premises or elsewhere; and

(b) permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay such Grantor for such use
and occupancy.

5.3 Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Article V at
such time as the Administrative Agent

 

16



--------------------------------------------------------------------------------

shall be lawfully entitled to exercise such rights and remedies, each Grantor
hereby (a) grants to the Administrative Agent, for the benefit of the Secured
Parties, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to such Grantor) to use, license or sublicense any
and all Patent, Trademarks, Copyrights and intellectual property rights and
Licenses now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof and (b) irrevocably agrees
that the Administrative Agent may sell any of such Grantor’s Inventory directly
to any person, including without limitation persons who have previously
purchased such Grantor’s Inventory from such Grantor and in connection with any
such sale or other enforcement of the Administrative Agent’s rights under this
Security Agreement, may sell Inventory which bears any Trademark owned by or
licensed to such Grantor and any Inventory that is covered by any Copyright
owned by or licensed to such Grantor and the Administrative Agent may finish any
work in process and affix any Trademark owned by or licensed to such Grantor and
sell such Inventory as provided herein; provided, however, that Administrative
Agent may only exercise its license and rights under clauses (a) and (b) during
the existence of an Event of Default.

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

6.1 Account Verification. During the existence of an Event of Default, the
Administrative Agent may at any time, in the name of the applicable Grantor
communicate (by mail, telephone, facsimile, electronic communication or
otherwise) with the Account Debtors of such Grantor, parties to contracts with
such Grantor and obligors in respect of Instruments of such Grantor to verify
with such Persons, to the Administrative Agent’s satisfaction, the existence,
amount, terms of, and any other matter relating to, Accounts, Instruments,
Chattel Paper, payment intangibles and/or other Receivables.

6.2 Authorization for Administrative Agent to Take Certain Action.

(a) Subject to Section 6.2(b), each Grantor irrevocably authorizes the
Administrative Agent at any time and from time to time in the sole discretion of
the Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact (i) to endorse and collect any cash proceeds of the Collateral,
(ii) to file any financing statement with respect to the Collateral and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as the Administrative
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral, (iii) to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Pledged
Collateral or with securities intermediaries holding Pledged Collateral as may
be necessary or advisable to give the Administrative Agent Control over such
Pledged Collateral, (iv) to discharge past due taxes, assessments, charges, fees
or Liens on the Collateral (except for such Liens that are permitted under
Section 6.02 of the Credit Agreement), (v) to contact Account Debtors for any
reason, subject to the provisions of Section 6.01, (vi) to demand payment or
enforce payment of the Receivables in the name of the Administrative Agent or
such Grantor and to endorse any and all checks, drafts, and other instruments
for the payment of money relating to the Receivables, (vii) to sign such
Grantor’s name on any invoice or bill of lading relating to the Receivables,
drafts against any Account Debtor of such Grantor, assignments and verifications
of Receivables, (viii) to exercise all of such Grantor’s rights and remedies
with respect to the collection of the Receivables and any other Collateral,
(ix) to settle, adjust, compromise, extend or renew the Receivables, (x) to
settle, adjust or compromise any legal proceedings brought to collect
Receivables, (xi) to prepare, file and sign such Grantor’s name on a proof of
claim in bankruptcy or similar document against any Account Debtor of such
Grantor, (xii) to prepare, file and sign such Grantor’s name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Receivables, (xiii) to change the address for delivery of mail addressed to
such Grantor to such address as

 

17



--------------------------------------------------------------------------------

the Administrative Agent may designate and to receive, open and dispose of all
mail addressed to such Grantor, and (xiv) to do all other acts and things
necessary to carry out this Security Agreement; and each Grantor agrees to
reimburse the Administrative Agent on demand for any reasonable documented
out-of-pocket payment made or any expense incurred by the Administrative Agent
in connection with any of the foregoing; provided, that this authorization shall
not relieve any Grantor of any of its obligations under this Security Agreement
or under the Credit Agreement.

(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Administrative Agent, for the benefit of the Secured
Parties, under this Section 6.2 are solely to protect the Administrative Agent’s
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Lender to exercise any such powers. THE
ADMINISTRATIVE AGENT AGREES THAT, EXCEPT FOR THE POWERS GRANTED IN
SECTION 6.2(A)(II), IT SHALL NOT EXERCISE ANY POWER OR AUTHORITY GRANTED TO IT
UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

6.3 Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS THE PROXY AND ATTORNEY IN FACT (AS SET FORTH IN SECTION
6.2 ABOVE) OF SUCH GRANTOR WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING THE
RIGHT TO VOTE ANY OF THE PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO
DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY OF THE PLEDGED COLLATERAL, THE
APPOINTMENT OF THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL
INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES
TO WHICH A HOLDER OF ANY OF THE PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING
GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS
OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE,
AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF
ANY OF THE PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY
PERSON (INCLUDING THE ISSUER OF THE PLEDGED COLLATERAL OR ANY OFFICER OR AGENT
THEREOF), UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT
AND FOLLOWING NOTICE BY ADMINISTRATIVE AGENT TO SUCH GRANTOR OF ITS INTENTION TO
EXERCISE ITS RIGHTS HEREUNDER.

6.4 Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 7.12. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE ADMINISTRATIVE AGENT, NOR ANY LENDER, NOR
ANY OF THEIR AFFILIATES, NOR ANY OF THEIR OR THEIR AFFILIATES’ RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO
EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE
SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING
SO, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO ITS OWN GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION; PROVIDED, THAT IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 

18



--------------------------------------------------------------------------------

ARTICLE VII

GENERAL PROVISIONS

7.1 Waivers. To the extent that the Administrative Agent or any Lender is
required by the Uniform Commercial Code to send notice of the time and/or place
of any public or private sale or other disposition of all or any part of the
Collateral, such notice shall be deemed reasonable if sent to the applicable
Grantor, addressed as set forth in Article VIII, at least ten days prior to
(i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Administrative Agent or any Lender arising out of the repossession,
retention or sale of the Collateral, except such as arise solely out of the
gross negligence or willful misconduct of the Administrative Agent or such
Lender as finally determined by a court of competent jurisdiction. To the extent
it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Administrative Agent or any Lender, any valuation, stay, appraisal,
extension, moratorium, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.

7.2 Limitation on Secured Parties’ Duty with Respect to the Collateral. The
Administrative Agent shall have no obligation to clean-up or otherwise prepare
the Collateral for sale. The Administrative Agent and each Lender shall use
reasonable care with respect to the Collateral in its possession or under its
control. Neither the Administrative Agent nor any Lender shall have any other
duty as to any Collateral in its possession or control or in the possession or
control of any agent or nominee of the Administrative Agent or such Lender, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto. To the extent that applicable law imposes
duties on the Administrative Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is commercially
reasonable for the Administrative Agent (i) to fail to incur expenses deemed
significant by the Administrative Agent to prepare Collateral for disposition or
otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as such Grantor, for expressions of
interest in acquiring all or any portion of the Collateral, (vii) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 7.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially

 

19



--------------------------------------------------------------------------------

unreasonable solely on account of not being indicated in this Section 7.2.
Without limitation upon the foregoing, nothing contained in this Section 7.2
shall be construed to grant any rights to any Grantor or to impose any duties on
the Administrative Agent that would not have been granted or imposed by this
Security Agreement or by applicable law in the absence of this Section 7.2.

7.3 Compromises and Collection of Collateral. Each Grantor and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

7.4 Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which a Grantor has agreed to perform or pay in this Security Agreement and such
Grantor shall reimburse the Administrative Agent for any reasonable documented
out-of-pocket amounts paid by the Administrative Agent pursuant to this
Section 7.4. A Grantor’s obligation to reimburse the Administrative Agent
pursuant to the preceding sentence shall be a Secured Obligation payable on
demand.

7.5 Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.3, 4.4,
4.5, 4.6, 4.7, 4.8, 4.9, 4.11, 4.12, 5.2, or 7.6 will cause irreparable injury
to the Secured Parties, that the Secured Parties have no adequate remedy at law
in respect of such breaches and therefore agrees, without limiting the right of
the Secured Parties to seek and obtain specific performance of other obligations
of a Grantor contained in this Security Agreement, that the covenants of such
Grantor contained in the Sections referred to in this Section 7.5 shall be
specifically enforceable against such Grantor.

7.6 No Waiver; Amendments; Cumulative Remedies. No failure or delay by any
Secured Party to exercise any right or power under this Security Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Secured
Parties hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Security
Agreement or consent to any departure by any Grantor therefrom shall in any
event be effective unless in writing signed by the Administrative Agent with the
concurrence or at the direction of the Lenders required under Section 9.02 of
the Credit Agreement and then only to the extent in such writing specifically
set forth.

7.7 Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Security Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of

 

20



--------------------------------------------------------------------------------

the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction, and to this end the provisions of this Security Agreement are
declared to be severable.

7.8 Reinstatement. This Security Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against the
Grantors for liquidation or reorganization, should any Grantor become insolvent
or make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of such
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof (including a payment effected through exercise of a right of
setoff), is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion), all as though such payment or performance had not been made. In the
event that any payment, or any part thereof (including a payment effected
through exercise of a right of setoff), is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

7.9 Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the Secured
Parties and their respective permitted successors and assigns (including all
persons who become bound as a debtor to this Security Agreement), except that no
Grantor shall have the right to assign its rights or delegate its obligations
under this Security Agreement or any interest herein, without the prior written
consent of the Administrative Agent. No sales of participations, assignments,
transfers, or other dispositions of any agreement governing the Secured
Obligations or any portion thereof or interest therein shall in any manner
impair the Lien granted to the Administrative Agent, for the benefit of the
Secured Parties, hereunder.

7.10 Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

7.11 Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

7.12 Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until the termination of all the Commitments, payment
and satisfaction in full in cash of all Secured Obligations (other than
(A) contingent obligations and (B) Secured Swap Obligations and Secured Banking
Services Obligations as to which arrangements satisfactory to the applicable
Swap Provider or Banking Services Provider have been made), and the expiration
or termination of all Letters of Credit (other than Letters of Credit as to
which other arrangements satisfactory to the Administrative Agent and the
Issuing Bank have been made). Upon the termination of this Security Agreement,
the Liens and the security interests of the Administrative Agent and other
Secured Parties in the Collateral granted herein shall automatically terminate,
be released and be of no further force or effect and all rights in the
Collateral shall revert automatically to the Grantors. Upon the termination of
this Security Agreement and from to time to time thereafter, Administrative
Agent and the other Secured Parties shall, at the Grantors’ sole expense,
promptly execute, acknowledge, and deliver to any Grantor all documents and
instruments reasonably requested by such Grantor to evidence such termination
and release.

7.13 Entire Agreement. This Security Agreement and the other Loan Documents
embody the entire agreement and understanding between the Grantors and the
Administrative Agent relating to the Collateral and supersedes all prior
agreements and understandings between the Grantors and the Administrative Agent
relating to the Collateral.

 

21



--------------------------------------------------------------------------------

7.14 Governing Law; Jurisdiction; Consent to Service of Process; WAIVER OF JURY
TRIAL. The terms of Section 9.09 and 9.10 of the Credit Agreement with respect
to governing law, jurisdiction, consent to service of process and waiver of jury
trial are incorporated herein by reference, as applicable to this Security
Agreement, mutatis mutandis, and the parties hereto agree to such terms.

7.15 Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Security Agreement by facsimile or other electronic transmission (including
a .pdf) shall be effective as delivery of a manually executed counterpart of
this Security Agreement.

7.16 Additional Grantors. The Grantors shall cause each Subsidiary of the
Borrower which, from time to time, after the date hereof shall be required to
pledge any assets to the Administrative Agent for the benefit of the Secured
Parties pursuant to the provisions of the Credit Agreement, (a) to execute and
deliver to the Administrative Agent a joinder substantially in the form of
Exhibit H hereto and a Perfection Certificate, in each case, within the time
periods required pursuant to the Credit Agreement, upon such execution and
delivery, such Subsidiary shall constitute a “Grantor” for all purposes
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of such joinder shall not require the consent
of any Grantor hereunder. The rights and obligations of each Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Grantor as a party to this Agreement.

ARTICLE VIII

NOTICES

8.1 Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent in accordance with Section 9.01 of the Credit
Agreement.

8.2 Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other party.

ARTICLE IX

THE ADMINISTRATIVE AGENT

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Lenders hereunder pursuant to Article VIII of the Credit Agreement. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Administrative Agent hereunder is subject to
the terms of the delegation of authority made by the Lenders to the
Administrative Agent pursuant to Article VIII of the Credit Agreement, and that
the Administrative Agent has agreed to act (and any successor Administrative
Agent shall act) as such hereunder only on the express conditions contained in
such Article VIII. Any successor Administrative Agent appointed pursuant to
Article VIII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Administrative Agent hereunder.

[Signature Pages Follow]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.

 

GRANTORS: MIMECAST NORTH AMERICA, INC.

By:

 

    /s/ Peter Andrew James Campbell

      Peter Andrew James Campbell       Treasurer ATAATA, INC.

By:

 

    /s/ Peter Andrew James Campbell

      Peter Andrew James Campbell       Treasurer MIMECAST UK LIMITED

By:

 

    /s/ Peter Andrew James Campbell

      Peter Andrew James Campbell       Executive Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

    /s/ Eleftherios Karsos

      Eleftherios Karsos       Authorized Signatory